Citation Nr: 1229807	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for the posttraumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from December 1964 to December 1968, including two tours in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, granted service connected for posttraumatic stress disorder (PTSD) and assigned an evaluation of 30 percent, effective from February 2009.  The Veteran appealed the initial evaluation that was assigned for the PTSD disability.  He is, in effect, asking for a higher rating effective from the date service connection was granted (February 12, 2009).  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by symptoms including difficulty sleeping, nightmares, intrusive thoughts, avoidance, restricted range of affect, hypervigilance and exaggerated startle response.  The PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability and productivity.

2.  There is no evidence of record to demonstrate that the Veteran has received any treatment or medication for his PTSD disability since February 2009.

3.  In June 2009, the Veteran's Global Assessment of Functioning score was 54.

4.  At no time since February 12, 2009, has the appellant's psychiatric disability been manifested by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships or any other symptoms of equivalent nature and gravity.

5.  Throughout the appeal period, the appellant's psychiatric disability is not shown to have caused him to experience total occupational and social impairment.  

6.  The disability picture caused by the appellant's psychiatric disability is not so unusual as to render the application of the regular schedular rating provisions impractical.

7.  For the entire rating period on appeal, the appellant's service-connected psychiatric disability has not precluded him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent have not been met for the appellant's PTSD disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.126, 4.130 Diagnostic Code 9411 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant's PTSD increased rating claim arises from his disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's VA medical treatment records have been associated with the claims file.  The appellant was afforded a VA social and industrial survey in May 2009, and a VA mental health examination in June 2009.  Those examinations are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history and were based on supporting clinical data.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board concludes that the appellant was afforded adequate examinations for his PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  The Merits of the Claims

The appellant contends that he is entitled to a higher disability rating for his service-connected psychiatric disability.  His representative argues that the appellant should be assigned a higher evaluation dating back to the date of the effective date for the grant of service connection for PTSD.

A.  Evidence of record

Review of the appellant's VA treatment records reveals that, in September 2008, the appellant had a negative depression screen.  On a suicide risk assessment, the appellant did not have hopeless feelings about the future and he did not demonstrate any suicidal ideation, behaviors or risks.  The next month, the appellant complained of having trouble sleeping.  He said that he felt as if he had to constantly remain awake on patrol.  He complained of nightmares, avoidance, being on guard and watchful and being easily startled. He denied feeling numb or detached from others.  He also denied feeling detached from his activities or surroundings.  His depression screen was negative.  The appellant exhibited a very good memory and good recall.  He declined a referral to mental health for treatment.  

The appellant was afforded a VA social and industrial survey in May 2009; the examiner reviewed the appellant's claims file and medical records.  The examiner described the appellant as neatly dressed, pleasant and cooperative, making direct eye contact and responding readily.  The appellant stated that he was close with his five siblings and that he lived with one of his brothers and sister-in-law.  He said that he was unable to sleep for more than a couple of hours at a time and that he was prone to be easily startled by sudden and loud noises.  The examiner noted that the appellant had no history of any psychiatric treatment.  The appellant reported that he had kept in contact with many men he had served with in Vietnam.  He also said that he had worked for the same company from 1983 to 1998, when he retired due to an industrial injury to his neck and back.  

On mental status examination, the appellant was alert and oriented to time, place and person.  His affect was appropriate and his insight and judgment were good.  The appellant's memory was intact.  There was no evidence of any suicidal or homicidal ideation.  There were no delusions or hallucinations.  The appellant denied depression.  

The appellant underwent a VA psychological evaluation in June 2009; the examiner reviewed the appellant's claims file and medical records.  The appellant stated that he had had a forklift accident in 1998.  He said that he continued to enjoy and pursue hunting.  He was noted to have no current psychiatric treatment.  He was also noted to have never married, although he currently had a girlfriend.  He said that he was close with his siblings and that he socialized with fellow veterans and others.  He was clean and neatly groomed and his psychomotor activity was unremarkable.  His affect was appropriate and restricted.  His mood was euthymic.   The appellant was oriented times three and his attention was intact.  His thought process was unremarkable and he had no delusions or hallucinations.  He did not have any suicidal or homicidal ideation.  There was no inappropriate behavior.  

The appellant said that he was unable to sleep for more than three or four hours, even with medication.  He reported that he had no problems with sleep onset just sleep maintenance.  He said that he woke up exhausted although he said he was able to take naps.  The appellant reported that he was able to do routine daily activities but he also had to deal with sleepiness.  The examiner noted that the appellant described a rather rigid schedule and a need for things to be "in order".  He also described moderately severe panic attacks that occurred in response to loud noises; these were fairly brief in duration.  The appellant had good impulse control and his memory (immediate, recent and remote) was normal.  He endorsed symptoms of recurrent intrusive and distressing recollections and dreams; sleep problems; psychological reactivity to exposure to internal or external cues; avoidance; a restricted range of affect; irritability; hypervigilance; and exaggerated startle response.  His symptoms were noted to be frequent with many occurring daily.  The examiner described the appellant's symptoms as being at least moderate in severity.  The examiner rendered an Axis I diagnosis of PTSD and assigned a GAF score of 54 on Axis V.  The examiner stated that the appellant did not suffer from a total occupational and social impairment. 

B.  Legal analysis

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the reports of the VA PTSD examinations conducted in May 2009, and June 2009; the reports of VA treatment dated between October 2007 and September 2009; and various written statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation will be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  In June 2009, the appellant's GAF score was 54.

Based on a review of the evidence of record, lay and clinical, the Veteran is not entitled to an initial evaluation in excess of 30 percent.  Review of the appellant's VA medical treatment records dated between 2007 and 2009 does not reveal any treatment for PTSD.  In addition, there is no indication that he was ever prescribed medication for PTSD.  There is no evidence of any suicidal ideation and the appellant has not worked since 1998 for reasons unrelated to the PTSD disability (injuries from an industrial accident).  There is no evidence of any short-term memory loss, including any loss that involves retention of only highly learned material and forgetting to complete tasks.  The appellant's symptomatology does not reflect any past or current homicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene. 

Moreover, the evidence of record reveals no impairment of the thought process or communication.  The appellant has not exhibited any inappropriate behavior, and has been able to maintain his personal hygiene and other activities of daily living.  He has never been noted to be other than alert and oriented.  While he has had some difficulty in adapting to stressful circumstances and problems maintaining effective relationships, the Board finds that an initial evaluation in excess of 30 percent is not warranted.  The evidence of record does not establish that he has demonstrated such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

While the appellant has evidenced some disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships, the evidence of record shows that he is close with his siblings, that he socialized with veterans and others and that he has appeared for medical treatment without any serious psychiatric complaints.  The evidence of record does not demonstrate that he exhibited any memory loss at all, any loss of impulse control or any diminished judgment.  In fact, testing for immediate, recent and remote recall on VA examination was normal.  The evidence of record did demonstrate that the appellant experienced such symptoms as nightmares, hypervigilance and recurring memories and that he did demonstrate some disturbances of motivation and mood and difficulty in establishing and maintaining effective social relationships.  However, as previously noted, when evaluating the level of disability from a mental disorder, an evaluation is not to be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Furthermore, the report of the VA psychological examination and the social and industrial survey report contained no evidence that the Veteran's symptoms were ever so incapacitating as to result in total occupational and social impairment.  Nor has the Veteran himself reported such incapacitation.  Moreover, there is no indication the Veteran ever had any suicidal or homicidal ideation.  He has never reported any instance of violence towards others, and no instances toward animals.  He has never presented with anger or rage during treatment visits.  At all times, the Veteran has been found to be oriented in all tested spheres and capable of expressing himself in a coherent and logical manner and he has retained good communication skills.  Despite some significant psychiatric symptoms, the Veteran's speech and behavior have essentially been appropriate.  In addition, while the appellant has reported social isolation, he has been able to have a good relationship with his five siblings, to socialize with others and to maintain his personal hygiene and other activities of daily living.  Therefore an evaluation in excess of  30 percent evaluation is not warranted under the applicable rating criteria.

Notwithstanding the above discussion, a rating in excess of the assigned 30 percent schedular evaluation for the Veteran's service-connected PTSD disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  As discussed above, there are higher ratings for the Veteran's PTSD disability, but the required manifestations have not been shown in this case.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the PTSD disability has been more severe than the initially assigned disability rating reflects.  There are no clinical findings congruent with the next higher (50%) evaluation.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the grant of the 30 percent evaluation was based in large part on the Veteran's reports about his PTSD symptomatology.  He is not, however, competent to identify a specific level of disability of his PTSD disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  The same analysis holds true for the statements of the Veteran's representative.

Such competent evidence concerning the nature and extent of the PTSD disability has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and medical records) directly address the criteria under which psychiatric disabilities are evaluated.  

The Board has carefully considered the appellant's contentions and arguments; however, the competent medical evidence offering detailed descriptions of the PTSD symptoms and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether an evaluation in excess of 30 percent is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the PTSD-related symptoms.  The preponderance of the most probative evidence does not support assignment of any higher rating.  The findings needed for the next higher evaluation are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of an initial evaluation in excess of 30 percent for PTSD under the schedular criteria, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the appellant has not submitted credible evidence of unemployability due solely to his service-connected PTSD.  There no objective evidence of record showing that the appellant cannot work solely due to his service-connected disabilities.  The PTSD disability has not produced any unusual physical or mental effects on occupational activities.  The service-connected PTSD disability has not led to any defects in physical or mental endowment that prevent the usual amount of success in overcoming the handicap of disability.  . 

Finally, the Board has considered whether any staged rating is appropriate for the PTSD disability.  As reflected in the decision above, the Board has not found enough variation in the Veteran's symptomatology or clinical findings for the manifestations of the PTSD disability that would warrant the assignment of any staged rating, as the Court has indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claim/appellate period has the PTSD disability been more than 30 percent.  Hart v. Mansfield, 21 Vet. App. 505

In conclusion, the Board finds that equipoise is not shown, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for the PTSD disability must be denied.  


ORDER

An initial evaluation in excess of 30 percent for the Veteran's PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


